UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STEVEN H. HALL,

        Plaintiff,
                v.                                     Civil Action Nos. 18-461, 18-1548 (JEB)
 KIRSTJEN M. NIELSEN, in her capacity
 as Secretary, Department of Homeland
 Security,

        Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Steven H. Hall used to work for Defendant Department of Homeland Security.

After DHS terminated his employment, he sought administrative relief for a variety of forms of

alleged discrimination. Before the case ever reached court, the parties entered into a settlement

awarding Hall $55,000. But, at least from Hall’s perspective, the battle was only beginning. He

subsequently filed a flurry of pro se lawsuits in various courts seeking damages against the

agency and an attorney who represented him during the settlement process, Rosemary Dettling.

These consolidated actions are the latest of those suits. The Court previously dismissed the

claims against Dettling, and it now does the same for DHS.

I.     Background

       The Court has related the facts underlying Hall’s lawsuits in several previous Opinions.

See, e.g., Hall v. Nielsen, No. 18-461, 2018 WL 5840663 (D.D.C. Nov. 8, 2018); Hall v. Dep’t of

Homeland Security, 219 F. Supp. 3d 112 (D.D.C. 2016). Only a brief summary is needed to

catch readers up on the terrain. The Court first discusses Hall’s employment with DHS before

delving into the procedural history underlying his years-long traipse through different


                                                1
administrative and judicial fora. It closes with a brief elucidation of the claims he brings in this

case.

        This story starts in 2012, when Plaintiff was working for DHS at its construction site on

the former grounds of St. Elizabeth’s. See ECF No. 12 (Second Amended Compl.) at ECF p. 58.

(Docket citations that do not contain any case number refer to filings in the lead case, No. 18-

461.) That year, he requested an accommodation for several respiratory illnesses that were

exacerbated by dusty conditions at his workplace. Id. Over the next several years, Hall alleges,

DHS sometimes accommodated his illnesses but other times did not. Id. at ECF pp. 58–60. It

also provided him with workers’ compensation for some periods during which he was ill but not

for others. Id. Around the same time, Hall’s supervisors disciplined him for misconduct and

taking leave without authorization — charges that Hall denied. Id. DHS eventually terminated

Hall’s employment for misconduct on November 18, 2013. Id. at ECF p. 62.

        Plaintiff challenged his termination and his treatment in the lead-up to his firing before

the Merit Systems Protection Board, retaining Rosemary Dettling to help with the case. Id. He

subsequently agreed to a settlement that awarded him $55,000 in exchange for withdrawing his

claims against the agency. See ECF No. 38 (MTD), Exh. 1 (Settlement Agreement) at 3. Hall

later sought to overturn the settlement before the MSPB, arguing that it was invalid and that he

had revoked his prior acceptance. See Hall v. Dep’t of Homeland Security, 2016 WL 3438497,

¶ 1 (M.S.P.B. June 23, 2016). The MSPB rejected his arguments, concluding that “he knowingly

and voluntarily signed the settlement agreement.” Id., ¶ 10.

        Hall next turned to the courts. He first filed a lawsuit against DHS in this Court. See

Hall v. Dep’t of Homeland Security, No. 16-1471. Several months later, he voluntarily dismissed

the government defendants from that action, choosing to pursue only his claims against his




                                                  2
previous attorney Dettling. Id., Minute Order of August 18, 2016. The Court then dismissed the

case for lack of jurisdiction. Id., ECF No. 10, aff’d sub nom. Hall v. Dettling, 2017 WL 2348158

(D.C. Cir. May 17, 2017). Hall next challenged the MSPB’s decision in the Federal Circuit,

which dismissed the case because it did not have jurisdiction over his claims and because the

appeal was untimely. See MTD, Exh. 3 (Federal Circuit Decision) at 2. His current lawsuit,

which the Court discusses in more depth below, “does not seek judicial review of [that] MSPB

decision.” Second Amended Compl. at ECF p. 1. The MSPB decision upholding the settlement

thus remains the final word on that issue.

       One could be forgiven for thinking that would be the end of the story. Plaintiff, in fact,

was just getting started. In 2018, he filed four additional lawsuits against his former employer in

this Court. See Civil Action Nos. 18-444, 18-461, 18-1283, 18-1548. As two of those suits

raised similar claims against many of the same parties, they were consolidated here. See Nos.

18-461 & 18-1548, Minute Orders of October 3, 2018.

       In each, Plaintiff asserts more than twenty counts and seeks more than a dozen different

remedies. His claims against the Government, as best the Court can discern, fall into roughly

three categories. The first set relates directly to his employment with DHS. In that regard, he

alleges that Defendant discriminated against him on the basis of age and disability and that it

improperly failed to pay him workers’ compensation. See Second Amended Compl. at ECF pp.

67–69 (Counts I–XV, XVIII–XX, XXII); No. 18-1548, ECF No. 7 (Amended Compl.) at ECF

pp. 19–21 (Counts I-XV, XVIII–XIX, XXI). He seeks an order requiring the agency to engage in

an interactive process with him to accommodate his disability, to expunge all negative items

from his personnel file, and to award him more than $800,000 in compensatory and punitive




                                                 3
damages. See Second Amended Compl. at ECF p. 71; No. 18-1548, Amended Compl. at ECF p.

23.

       The second category relates to the settlement agreement. Here, he claims that the

settlement should be voided because it was the result of misrepresentation, duress, and collusion.

See Second Amended Compl. at ECF pp. 68–69 (Counts I, XV–XVII, XXI, XXVI); No. 18-

1548, Amended Compl. at ECF pp. 21–22 (Counts I, XV–XVII, XX, XXV–XXVI). He seeks an

order from the Court finding the settlement “void as unconscionable and signed under duress.”

Second Amended Compl. at ECF p. 71; No. 18-1548, Amended Compl. at ECF p. 23.

       Hall’s third and final set of claims is his least intelligible but appears to relate to the

Government’s conduct during prior federal-court litigation. He specifically alleges that

Defendant retaliated against him by failing to file an Answer, refusing to admit subject-matter

jurisdiction, and preventing him from gaining discovery and a trial on the merits. See Second

Amended Compl. at ECF pp. 69–70 (Counts XXIII–XXV); No. 18-1548, Amended Compl. at

ECF p. 22 (Counts XXII–XXIV).

       Dettling, who was named as a Defendant only in No. 18-461, previously filed a motion to

dismiss the claims against her on res judicata grounds, which the Court granted. See Hall, 2018
WL 5840663, at *3–5. The Government has filed its own Motion to Dismiss everything else,

which is now ripe for the Court’s consideration.

II.    Legal Standard

       Defendant seeks dismissal of this case under Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6). To survive a motion to dismiss under Rule 12(b)(1), the plaintiff bears the burden

of proving that the Court has subject-matter jurisdiction to hear his claims. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992); U.S. Ecology, Inc. v. U.S. Dep’t of Interior,




                                                   4
231 F.3d 20, 24 (D.C. Cir. 2000). A court has an “affirmative obligation to ensure that it is acting

within the scope of its jurisdictional authority.” Grand Lodge of the Fraternal Order of Police v.

Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001). For this reason, “‘the [p]laintiff’s factual

allegations in the complaint . . . will bear closer scrutiny in resolving a 12(b)(1) motion’ than in

resolving a 12(b)(6) motion for failure to state a claim.” Id. at 13–14 (quoting 5A Charles A.

Wright & Arthur R. Miller, Fed. Practice & Procedure § 1350 (2d ed. 1987)). Additionally,

unlike with a motion to dismiss under Rule 12(b)(6), the Court “may consider materials outside

the pleadings in deciding whether to grant a motion to dismiss for lack of jurisdiction.” Jerome

Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005); see also Herbert v. Nat’l

Acad. of Sciences, 974 F.2d 192, 197 (D.C. Cir. 1992).

       Federal Rule of Civil Procedure 12(b)(6), conversely, provides for the dismissal of an

action when a complaint fails to “state a claim upon which relief can be granted.” Although the

notice-pleading rules are “not meant to impose a great burden upon a plaintiff,” Dura Pharm.,

Inc. v. Broudo, 544 U.S. 336, 347 (2005), and “detailed factual allegations” are not necessary to

withstand a Rule 12(b)(6) motion, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), “a

complaint must contain sufficient factual matter, [if] accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks and citation omitted). The plaintiff must put forth “factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged,” and there

must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

III.   Analysis

       The Court first addresses whether it has jurisdiction over this case in light of the Tucker

Act, which directs certain suits against the United States to the Court of Federal Claims. Finding




                                                  5
jurisdiction present, it then moves on to the particulars of Plaintiff’s claims, addressing,

respectively, his counts arising from his employment with DHS and those based on the

Government’s more recent conduct in federal-court litigation.

        A. Jurisdiction and The Tucker Act

        The Government argues that the provisions of the Tucker Act mean that only the Court of

Federal Claims has jurisdiction over this suit. See ECF No. 45 (Def. Reply) at 2–3. “[A]n action

must be brought under the Tucker Act in the Court of Federal Claims,” rather than in federal

district court, if it: (1) “seeks more than $10,000 in monetary relief from the federal

Government”; (2) “is essentially a contract action”; and (3) “the Court of Federal Claims would

have jurisdiction over the matter.” Yee v. Jewell, 228 F. Supp. 3d 48, 56 (D.D.C. 2017) (internal

quotation marks and citations omitted). The question, accordingly, is whether Hall’s Complaints

seek more than $10,000 from the Government in a contract action that the Court of Federal

Claims would be able to hear. Looking to the substance, rather than the form, of the Complaints,

see Kidwell v. Dep’t of Army, 56 F.3d 279, 284 (D.C. Cir. 1995), the Court finds that they do

not. The reason, in short, is that Plaintiff’s case is not “essentially a contract action.”

        In Megapulse, Inc. v. Lewis, 672 F.2d 959 (D.C. Cir. 1982), the Court of Appeals

explained that the question of whether a case is a “contract action depends both on the source of

the rights upon which the plaintiff bases its claims, and upon the type of relief sought (or

appropriate).” Id. at 968. The D.C. Circuit there found that the plaintiff’s case was not such an

action because it did not claim “breach of contract,” sought “no monetary damages against the

United States” arising from any contract, and did not seek “specific performance.” Id. at 969.

Indeed, the Court explained, the plaintiff’s claims were based on independent legal grounds,

while the Government sought to raise the contract as a defense. Id. Under such circumstances,




                                                   6
“the mere fact that a court may have to rule on a contract issue does not” transform a non-

contract action in a contract one. Id. at 968.

       This reasoning in Megapulse applies with equal force here. While Plaintiff’s Complaints

raise various contract issues, including that the settlement in this case was procured by fraud,

collusion, and duress, see Second Amended Compl. at ECF p. 69, they do not seek independent

relief on those claims; the only relief sought is a finding that the settlement is “void.” See

Second Amended Compl. at ECF p. 71; No. 18-1548, Amended Compl. at ECF p. 23.

Considered in the context of his Complaints, that request makes sense, for Hall is not seeking to

vindicate his rights under the settlement. Just the opposite. He wishes to bring statutory claims

in district court, and, expecting the Government to raise the settlement as a defense, he requests

an order holding it void. Such circumstances mirror those presented in Megapulse. While the

Court here may need to pass on certain questions about a contract, as in that case, it would do so

in the context of the Government’s defense of the action, not Plaintiff’s independent requests for

relief. And, like the plaintiff’s claims in Megapulse, Hall’s core claims — viz., those arising

under the Rehabilitation Act, the Age Discrimination in Employment Act, and potentially Title

VII — are not contractual in nature. See Greenhill v. Spellings, 482 F.3d 569, 574 (D.C. Cir.

2007). This case thus does not belong in the Court of Federal Claims. See Yee, 228 F. Supp. 3d

at 56 (explaining that claims that do not “turn[] entirely on the terms of a contract” are not within

Tucker Act) (quoting Albrecht v. Comm. on Employee Benefits, 357 F.3d 62, 69 (D.C. Cir.

2004)); see also Moore v. Dep’t of Justice, 935 F. Supp. 2d 30, 33–34 (D.D.C. 2013) (explaining

that claims for breach of settlement agreement in which plaintiff sought backpay not within

Tucker Act); Allen v. Napolitano, 774 F. Supp. 2d 186, 196 (D.D.C. 2011) (explaining that court

“can exercise jurisdiction over Title VII claims relating to a settlement agreement if the essence




                                                  7
of the claims requires interpreting Title VII, not a contract”); cf. Hansson v. Norton, 411 F.3d
231, 261 (D.C. Cir. 2005) (explaining that case did fall within Tucker Act because it did not

“require[] an interpretation of Title VII with respect to [plaintiff’s] discrimination complaint”).

       B. Employment Claims

       With jurisdiction out of the way, the Court turns to the merits of Plaintiff’s central claims

against DHS — namely, his allegations that it did not properly accommodate his disabilities, did

not pay him the workers’ compensation he was owed, and discriminated against him on the basis

of age and disability. See Second Amended Compl. at ECF pp. 67–69; No. 18-1548, Amended

Compl. at ECF pp. 19–21. The Government asks the Court to dismiss those claims because they

are barred by the settlement agreement that Hall signed and that the MSPB upheld. See MTD at

2. Hall rejoins that the settlement was the result of “misrepresentation” and “coercion” and is

“invalid, fraudulent, and ambiguous.” See ECF No. 43 (Opp.) at 2–3. The Court begins with the

question of whether the settlement, if upheld, covers Plaintiff’s current claims before addressing

the legal validity of the agreement.

       With one exception, the settlement agreement unquestionably encompasses Hall’s

employment-related claims. By its terms, that document “resolv[es] all claims, issues, and

causes of action raised or which could have been raised between [Hall] and [DHS] up to the date

of th[e] Agreement.” Settlement Agreement at 1. As the settlement is dated November 23, 2015,

and Plaintiff’s employment-related claims all arose before then, they are barred by the

settlement. In case there were any doubt, the agreement goes into more depth about the claims

that are covered, listing several MSPB appeals, Equal Employment Opportunity complaints, and

Federal Tort Claims Act claims that Hall agreed to “withdraw, release, or waive, with prejudice.”

Id. at 2. The listed administrative proceedings addressed the same claims Hall brings here,




                                                  8
including those for discrimination and reasonable accommodation. See MTD at 8–13. And,

even if Hall now advances claims not specifically listed, they would still be barred by the

settlement. See Settlement Agreement at 2 (Appellant agrees “[t]o withdraw . . . all formal and

informal EEO claims . . . as of the date of the signing of this Agreement, including, but not

limited to [list of claims.]”) (emphasis added).

       The exception is Hall’s workers’ compensation claim, which was explicitly left out of the

settlement. Id. But this Court lacks jurisdiction over claims related to such compensation. See

Lepre v. Dep’t of Labor, 275 F.3d 59, 73–74 (D.C. Cir. 2001) (holding that judicial review over

workers’ compensation claims generally precluded). Indeed, this is not the first time a court in

this district has said as much to this Plaintiff. See Hall v. Dep’t of Labor, 289 F. Supp. 3d 93

(D.D.C. 2018) (concluding that Federal Employees’ Compensation Act precluded review of

Hall’s claims).

       As all of Hall’s employment-related claims over which this Court has jurisdiction are

covered by the settlement, in order to prevail here, he must somehow vitiate the agreement’s

force. In attempting to do so, Plaintiff principally contends that it was the product of duress and

fraud and that it is unconscionable. See Opp. at 3–8. DHS maintains that Plaintiff cannot

challenge the settlement’s validity because it has already been upheld by the MSPB and because

he seeks to retain the benefit of the settlement. See MTD at 6–7; Def. Reply at 3–4. Addressing

each in turn, the Court agrees that the settlement bars review.

       Defendant first submits that the doctrine of issue preclusion bars Hall from challenging

the validity of the settlement in this case. The Court agrees. Under this doctrine, “an issue of

fact or law that was actually litigated and necessarily decided is conclusive in a subsequent

action between the same parties or their privies.” Johnson v. Duncan, 746 F. Supp. 2d 163, 168




                                                   9
(D.D.C. 2010). Issue preclusion requires three elements: first, “the same issue now being raised

must have been contested by the parties and submitted for judicial determination in the prior

case”; second, “the issue must have been actually and necessarily determined by a court of

competent jurisdiction in that prior case”; and third, “preclusion in the second case must not

work a basic unfairness to the party bound by the first determination.” Martin v. Dep’t of

Justice, 488 F.3d 446, 454 (D.C. Cir. 2007) (quoting Yamaha Corp. of America v. United States,

961 F.2d 245, 254 (D.C. Cir. 1992)) (internal quotation marks omitted).

        The MSPB’s determination of the validity of the settlement satisfies each of these

elements. As to the first, Hall sought to overturn the settlement before the MSPB on a host of

grounds including “misrepresentation,” “bias,” “coercion,” and improper behavior by his

representatives. Those are substantially the same grounds on which he seeks to invalidate the

settlement here. To the extent he raises any additional arguments about unconscionability or the

illegality of certain contractual terms, those would be part of the same “issue” that was before the

MSPB. See Yamaha Corp, 961 F.2d at 254 (“[O]nce an issue is raised and determined, it is the

entire issue that is precluded, not just the particular arguments raised in support of it in the first

case.”). With regard to the second element, the MSPB squarely rejected Hall’s arguments and

found that “he knowingly and voluntarily signed the settlement agreement” and that “the waiver

is enforceable.” Hall, 2016 WL 3438497, ¶ 10. Such determination was necessary to the

Board’s decision rejecting the appeal. On the third, preclusion works no unfairness to Hall. He

had a full opportunity to litigate this issue before the MSPB and challenge its determination in

court. Having lost there, he should not now receive another bite at the apple.

        The Court adds that the MSPB’s determination has preclusive effect even though it is not

technically a “judicial” determination. As the Supreme Court has explained, “[W]hen an




                                                   10
administrative agency is acting in a judicial capacity and resolves disputed issues of fact properly

before it which the parties have had an adequate opportunity to litigate, the courts have not

hesitated to apply res judicata to enforce repose.” B&B Hardware, Inc. v. Hargis Indus., 135 S.

Ct. 1293, 1303 (2015) (quoting Univ. of Tenn. v. Elliott, 478 U.S. 788, 797–98 (1986)); see also

Morgan v. FAA, 657 F. Supp. 2d 146, 153 (D.D.C. 2009) (finding judgment of MSPB issue

preclusive). Just so here. Of course, if a plaintiff seeks direct judicial review of an

administrative judgment in accordance with a statutory scheme, that judgment will not be

preclusive, just as a district court’s judgment is not preclusive before the court of appeals. But

Hall avowedly “does not seek judicial review of [the] MSPB decision.” Opp. at 1. Nor could he,

given that a request for review in this Court would be untimely. See 5 U.S.C. § 7703(b)(2)

(providing that review must be sought within 30 days). He did seek review in the Federal

Circuit, which was rejected for lack of jurisdiction and lack of timeliness. See Federal Circuit

Decision. Hall thus seeks to attack the MSPB’s final, valid conclusion in an entirely separate

case. This he cannot do. The upshot is that the MSPB’s judgment is preclusive.

       Even if issue preclusion did not apply, Hall’s argument that the settlement should be

voided founders for another reason: He may not request an order voiding a contract while

seeking to retain the contract’s benefit. As the court explained in Schmidt v. Shah, 696 F. Supp.
2d 44 (D.D.C. 2010), “A party’s power to avoid a contract due to fraud or duress is lost if, after

the circumstances that made the contract voidable have ceased to exist, the party . . . ‘acts with

respect to anything that he has received in a manner inconsistent with disaffirmance.’” Id. at 63

(quoting Restatement (Second) of Contracts § 380 and applying D.C. law). Following that

principle, the court rejected the plaintiff’s arguments that his settlement should be voided on

account of duress and misrepresentation because he sought to retain the monetary payout of that




                                                 11
settlement. Id. at 63–64. In this case, Hall insists that he “deserves to retain the monetary

benefits of $55,000 received in July 2016.” Opp. at 1. Just like the plaintiff in Schmidt, he

cannot have it both ways. As he seeks to retain the contract’s benefit, Plaintiff is also bound by

the provisions that bar him from bringing claims in court arising from his employment with

DHS.

       As discussed in the jurisdictional section, supra Section III.A, and because the validity of

the settlement has been established, any stand-alone counts Plaintiff alleges relating to that

contract — e.g., misrepresentation, duress, and fraud, see Second Amended Compl. at ECF p. 71

— also fail.

       C. Post-Employment Claims

       All that remain are Plaintiff’s claims that the Government has violated his rights in the

years following the settlement, principally in federal-court litigation. In that vein, he asserts that

Defendant failed to engage with him regarding the settlement agreement, refused to file an

Answer, refused to admit subject-matter jurisdiction, and prevented him from gaining discovery

and a trial on the merits. See Second Amended Compl. at ECF pp. 68–70. None of those claims

is actionable under the Rehabilitation Act, the Age Discrimination in Employment Act, or Title

VII. The agency’s efforts to defend itself in litigation that post-dates Plaintiff’s employment are

not violations of federal enactments protecting employees from various forms of discrimination.

At bottom, Hall has not identified any source of law giving him a cause of action against the

Government for the conduct he identifies as objectionable. Such claims must, accordingly, be

dismissed. Plaintiff’s Complaints also contain some vaguer allegations of government

wrongdoing, which the Court has considered and determined do not state a plausible claim on

which relief can be granted.




                                                  12
IV.     Conclusion

        For these reasons, the Court will grant Defendant’s Motion to Dismiss. A separate Order

so stating will issue this day.

                                                           /s/ James E. Boasberg
                                                           JAMES E. BOASBERG
                                                           United States District Judge
Date: January 17, 2019




                                               13